          Case 1:19-cv-03840-WMR Document 81 Filed 11/18/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

JANE DOE 1,                  )
                             )
                             )
               Plaintiff,    )
                             )
vs.                          )           Civil Action No.: 1:19-cv-03840-WMR
                             )
RED ROOF INNS, INC.; VARAHI )
HOTEL, LLC; FMW RRI NC, LLC; )
WESTMONT HOSPITALITY         )
GROUP, INC.; WHG SU          )
ATLANTA LP; SUB-SU HOTEL     )
GP, LLC; CHOICE HOTELS,      )
INTERNATIONAL, INC.; LQ      )
PROPERTIES, LLC; CPLG        )
PROPERTIES, LLC; BRE/LQ      )
PROPERTIES, LLC; LA QUINTA )
WORLDWIDE, LLC; EXTENDED )
STAY AMERICA, INC.; ESA      )
MANAGEMENT, LLC; ESA P       )
PORTFOLIO, LLC; ESA P        )
PORTFOLIO OPERATING          )
LESSEE, LLC; JOHN DOES 1-10, )
                             )
               Defendants.   )

 DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S RESPONSE
              IN OPPOSITION TO PLAINTIFF’S
             MOTION FOR PROTECTIVE ORDER

         COMES NOW Defendant, Choice Hotels International, Inc. (“Choice”), by

and through its undersigned counsel, and submits this Response in Opposition to


SMT 4839-1818-3853
2138837-000066
          Case 1:19-cv-03840-WMR Document 81 Filed 11/18/19 Page 2 of 4




Plaintiff’s Motion for Protective Order and attached Proposed Order (Dkt. 74 and

74-1), and in support thereof, states as follows:

         Choice hereby adopts in its entirety, as if set forth fully herein, the Response

in Opposition filed by Defendants La Quinta Worldwide, LLC, LQ Properties,

LLC, CPLG Properties, LLC, and BRE/LW Properties, LLC (collectively the “La

Quinta Defendants”) (Dkt. 80). Choice previously responded to Plaintiff’s prior

Motion for Protective Order (Dkt. 71) which sought leave to proceed

anonymously. (Dkt. 78).

         Plaintiff’s November 4, 2019 Motion for Protective Order (Dkt. 74)

attached a proposed protective order (Dkt. 74-1) which would prohibitively hinder

Defendant’s rights to conduct discovery in this matter. For the reasons more fully

set forth in the La Quinta Defendants’ Response (Dkt. 80), Choice respectfully

requests that the Court deny Plaintiffs’ Motion and enter Defendants’ Proposed

Order on these issues (Dkt. 75-1).

         Dated this the 18th day of November 2019.

                                          BAKER, DONELSON, BEARMAN,
                                          CALDWELL & BERKOWITZ, PC

                                           /s/ Janelle E. Alleyne
                                          JANELLE E. ALLEYNE
                                          Georgia State Bar No. 716480
                                          3414 Peachtree Road, NE
                                             2
SMT 4839-1818-3853
2138837-000066
          Case 1:19-cv-03840-WMR Document 81 Filed 11/18/19 Page 3 of 4




                                      Atlanta, Georgia 30326
                                      (404) 577-6000 Telephone
                                      (404) 221-6504 Facsimile
                                      jalleyne@bakerdonelson.com

                                      /s/ Sara M. Turner
                                      SARA M. TURNER
                                      Admitted Pro Hac Vice
                                      CHRISTIE LYMAN DOWLING
                                      Georgia Bar No. 228180
                                      1400 Wells Fargo Tower
                                      420 20th Street North
                                      Birmingham, Alabama 35203-5202
                                      (205) 328-0480 Telephone
                                      (205) 322-8007 Facsimile
                                      cdowling@bakerdonelson.com
                                      smturner@bakerdonelson.com
                                      Attorneys for Defendant, Choice Hotels
                                      International, Inc.




               CERTIFICATION PURSUANT TO LOCAL RULE 5.1B
         This is to certify that this Pleading was created in Times New Roman 14-

point font as approved by LR 5.1.

         Dated: November18, 2019.

                                      /s/ Sara M. Turner
                                      SARA M. TURNER
                                      Admitted Pro Hac Vice




                                         3
SMT 4839-1818-3853
2138837-000066
          Case 1:19-cv-03840-WMR Document 81 Filed 11/18/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

         I hereby certify that on this the 18th day of November 2019, the foregoing

DEFENDANT CHOICE HOTELS INTERNATIONAL, INC’S RESPONSE IN

OPPOSITION TO PLAINTIFF’S MOTION FOR PROTECTIVE ORDER was

filed with the Clerk of the Court using the CM/ECF system which will

automatically send an e-mail notification of such filing to all counsel of record.



                                       /s/ Sara M. Turner
                                       SARA M. TURNER
                                       Admitted Pro Hac Vice




                                          4
SMT 4839-1818-3853
2138837-000066
